Citation Nr: 9932262	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-47 453	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bronchitis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to tobacco use.

3.  Entitlement to an evaluation in excess of 10 percent for 
plantar warts of the left foot.

4.  Entitlement to an evaluation in excess of 10 percent for 
plantar warts of the right foot.

5.  Entitlement to an effective date prior to November 5, 
1996, for service connection and compensable evaluations for 
bilateral plantar warts.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs

WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  Jurisdiction over the claims 
folder was subsequently transferred to the RO in Muskogee, 
Oklahoma.

A June 1998 rating decision granted service connection for 
chondromalacia of the knees and assigned 10 percent 
evaluations, effective January 12, 1998; this rating decision 
also denied service connection for right elbow disability.  
The veteran was notified of these actions in July 1998, and a 
Notice of Disagreement was received on these issues in August 
1998.  A Statement of the Case was issued in October 1998, 
which was accompanied by a cover letter explaining the 
requirement that the veteran submit a Substantive Appeal to 
complete his appeal on these issues.  Since no subsequent 
correspondence addressing any of the new issues was received 
from the veteran or his representative, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to any of the issues addressed in the 
October 1998 Statement of the Case.

Entitlement to service connection for bronchitis was 
originally denied in an unappealed rating decision dated in 
October 1969.  The veteran attempted to reopen his claim for 
service connection for lung disease in August 1995.  A 
December 1995 rating decision determined that no new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for chronic bronchitis with 
COPD.  A Notice of Disagreement was received by VA in May 
1996, and a Statement of the Case was issued in June 1996.  
The veteran's Substantive Appeal was received by VA in 
November 1996.  A claim for service connection for lung 
disability due to tobacco use was received by VA in February 
1997, and May and July 1997 rating decisions denied service 
connection for COPD, claimed as lung and pulmonary condition, 
due to tobacco smoking.  A Notice of Disagreement to the 
denials was received in July 1997, and a Statement of the 
Case was issued in September 1997.  The veteran's Substantive 
Appeal was received by VA in July 1997.  Consequently, the 
pulmonary issues on appeal are as noted on the title page.

The issues of entitlement to evaluations in excess of 10 
percent for bilateral plantar warts will be addressed in the 
remand portion of this action.

Although the veteran had indicated in a November 1996 
statement that he wanted to appear before at a hearing before 
a traveling member of the Board at the RO, he subsequently 
withdrew this request.


FINDINGS OF FACT

1.  Service connection was denied for bronchitis by an 
unappealed rating decision dated in October 1969.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the October 1969 
decision.

3.  The claim of entitlement to service connection for COPD 
due to tobacco use is not plausible.

4.  All relevant evidence necessary for an equitable 
determination of the veteran's claim for an effective date 
prior to November 5, 1996, for service connection and 
compensable evaluations for bilateral plantar warts has been 
obtained.

5.  The evidence shows that the veteran's original claim for 
service connection for plantar warts of both feet was 
received on November 5, 1996, more than one year following 
his discharge from service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for chronic bronchitis has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim of entitlement to service connection for COPD 
due to tobacco use is not well grounded. 38 U.S.C.A. § 5107 
(West 1991).

3.  The requirements for an effective date prior to November 
5, 1996, for service connection and compensable evaluations 
for bilateral plantar warts have not been met.  38 U.S.C.A. 
§ 5107(a), 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence and Service Connection

Generally, a claim which has been denied by the RO and not 
timely appealed may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991). Continuity of 
symptomatology is required when the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection was denied for bronchitis by rating 
decision dated in October 1969.  The veteran was notified of 
this denial in November 1969, and he did not timely appeal.  
Although the veteran contended at his personal hearing at the 
RO in November 1996 that he never received the denial 
notification, the Board notes that it was sent to his address 
of record and it was not returned to VA as undeliverable.  
The presumption of regularity supports the official acts of 
public officials, and, in the absence of clear evidence to 
the contrary, it is presumed that they have properly 
discharged their official duties.  See Ashley v. Derwinski, 2 
Vet. App. 62, 64-65 (1992).  The only evidence of the RO's 
failure to provide the veteran with notice of the October 
1968 denial is the veteran's contention.  This does not 
constitute the type of clear evidence required to rebut the 
presumption that the RO provided the veteran with appropriate 
notice of the October 1968 rating decision.  

Evidence on file at the time of the October 1969 rating 
decision consisted of the veteran's service medical records, 
a February 1969 X-ray report from Donald B. Truitt, M.D., a 
compensation application received by VA in April 1969, and a 
July 1969 VA disability evaluation report.  Although it was 
contended at the veteran's RO hearing in November 1996 that 
the February 1969 X-ray report was not discussed in the 
October 1969 rating action, the rating decision reflects that 
it was.

The veteran's service medical records reveal that he had a 
chest cold in April 1967, at which time his lungs were clear 
to percussion and auscultation.  Flu symptoms, including a 
few wheezes, were noted the following day.  The veteran 
complained in August 1968 of a sore throat for the previous 
four days, with a two week history of runny nose and 
coughing.  Chest examination revealed scattered, increased, 
pitched rhonchi all over the chest; an upper respiratory 
infection was diagnosed.  No discharge examination report is 
on file or available.  

February 1969 X-rays were interpreted as showing bronchitis, 
probable small areas of emphysema in both lungs, and an 
anomaly of the lumbosacral junction.  On VA special 
respiratory system examination in June 1969, the veteran said 
that he had had respiratory problems since early 1967, 
including frequent upper respiratory infections, with 
productive coughing with occasional light yellow mucoid 
sputum.  He noted a very severe coughing episode in late 
1967.  He was given medication and got better.  He currently 
complained of a slight morning cough, which was sometimes 
productive of small amounts of yellowish sputum.  It was 
noted that the veteran had a five year history of smoking 
about 3/4 of a pack a cigarettes daily.  He said that he had 
been rejected for a job with the County because of 
respiratory complaints but had obtained a Civil Service job 
because no physical examination was required.  On physical 
examination, the veteran did not appear cyanotic or dyspneic; 
there was no clubbing of the fingers; the chest was normal to 
percussion and auscultation; no rhonchi were heard; and 
respiratory excursions appeared to be good bilaterally.  
Vital capacity was noted to be 112% of normal.  A chest X-ray 
was normal.  The diagnosis was bronchitis, chronic, minimal, 
by history, aggravated by cigarette smoking.

Evidence submitted subsequent to the October 1969 rating 
decision includes private treatment records beginning in 
January 1987, March and June 1992 records from the Social 
Security Administration, a December 1994 VA examination 
report, VA outpatient records beginning in February 1995, a 
November 1996 statement from the veteran's brother, 
transcripts of personal hearings at the RO in November 1996 
and March 1997, a statement in support of the veteran's claim 
from J. N. received in March 1997, and statements by and on 
behalf of the veteran.

A January 1987 chest X-ray from Eisenhower Memorial Hospital 
was normal.  March 1990 medical records from Yucca Valley 
Foot and Ankle Clinic note a history of emphysema; it was 
noted that the veteran had been a smoker for 30 years.  May 
1991 records from Hi-Desert Medical Center reveal that a 
chest X-ray was considered essentially normal for the 
veteran's age, with no significant change since the prior 
study.  The pertinent impressions were acute bronchitis and 
COPD.  According to Social Security Administration records 
dated in March and June 1992, the veteran was being treated 
for a breathing condition; it was noted that although the 
veteran complained of emphysema, the current evidence 
indicated that his ability to breath was largely normal with 
medication.  

On VA examination in December 1994, the veteran reported a 
history of COPD.  He said that he had smoked for 25 years, 
that he smoked 1.5 packs a day, and that he coughed 
excessively every day with minimal exertion and produced 
whitish-yellow and brown sputum on occasion.  He also noted 
wheezing and marked shortness of breath with ambulation of 
approximately 100 feet.  Physical examination revealed 
bilateral wheezing in all fields, some airway congestion, and 
generalized rhonchi; a few crackles were heard in the bases 
bilaterally.  COPD was diagnosed.

VA outpatient records for February 1995 contain diagnoses of 
COPD and bronchitis.  Pushmahata Hospital records dated from 
May to June 1995 reveal diagnoses of COPD, asthma, and 
bronchitis.  According to a May 1995 medical report from Paul 
F. Park, M.D., chest examination revealed scattered basilar 
rhonchi with expiratory wheezes, worse on the left.  The 
examiner's impressions included chronic bronchitis.  VA 
outpatient records from June 1996 to March 1997 include a 
diagnosis of COPD in June, September, and November 1996.  

According to a November 1996 statement from D. C., the 
veteran's brother, who enlisted at the same time as the 
veteran and went to initial training with him at Fort Ord, 
California, there were several cases of spinal meningitis at 
Fort Ord, which resulted in a modified quarantine; the 
veteran graduated approximately one week after the regular 
company.  

The veteran testified at his personal hearing at the RO in 
November 1996 that he had smoked since he was about 14 years 
old; that he was treated, including medication, and 
hospitalized for respiratory problems during service; that he 
was denied a job with the Fire Department soon after 
discharge because of his pulmonary disability; and that his 
current pulmonary disability is the same as the disability 
for which he was treated in service.  The veteran testified 
at a personal hearing at the RO in March 1997 that service 
medical records are missing because there is no record of his 
hospitalization in service for pneumonia and that some chest 
X-rays after service were normal only because they were taken 
to see if he had fluid on the lungs and not to see if he had 
bronchitis.  The veteran's wife also testified at the above 
noted hearings in support of the veteran's claims.

According to a statement, received by VA in March 1997, from 
J. N., who attempted to get the veteran a job with the Los 
Angeles County Sanitation District in 1969, chest X-rays 
taken in conjunction with an examination for employment 
showed dark spots on the veteran's lungs, which prevented the 
veteran from being hired.

The medical evidence added to the record since October 1969 
is not material since it essentially relates to the status of 
the veteran's pulmonary disability many years after service 
and includes no medical evidence suggesting that the veteran 
has bronchitis that is etiologically related to service.  
Testimony and statements from the veteran and his wife are to 
some extent cumulative of evidence previously of record.  
They are not material since lay persons are not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The statement from the veteran's 
brother provides no information relevant to the claim for 
service connection for bronchitis.  Therefore, it is not 
material.  The statement from J. N. relates to the status of 
the veteran's lungs following his discharge from service and 
does not provide any information concerning the etiology of 
the black spots found on the X-ray examination after service.  
Therefore, it is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, the claim for service connection 
for bronchitis has not been reopened.

The veteran claims that he is entitled to service connection 
for COPD because it resulted from smoking cigarettes during 
active duty.  The initial question before the Board is 
whether the veteran has satisfied his burden of submitting 
evidence of a well-grounded claim for service connection.  A 
well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to his claim, and the claim 
must be denied.  Epps. v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998." Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability resulting from an injury or disability 
due to in-service use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998.  
As the veteran in this case filed his claim prior to June 
1998, the new law does not affect the disposition of this 
appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
that clarified when benefits may be awarded based upon in- 
service tobacco use.  VAGC indicated that direct service 
connection may be granted if the evidence shows injury or 
disability resulting from tobacco use in service.  VAOPGCPREC 
2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC 
clarified that its February 1993 opinion did not mean that 
service connection will be established for a disability 
related to tobacco use if the affected veteran smoked in 
service.  Rather, it means that any disability allegedly 
related to tobacco use that is not diagnosed until after 
service would not preclude establishment of service 
connection.  VAGC held that the claimant must demonstrate 
that the disability resulted from the use of tobacco during 
service, and the adjudicator must take into consideration the 
possible effect of smoking before and after service.

In May 1997, VAGC issued an opinion clarifying when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran. 
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for COPD due directly to in-service 
tobacco use or secondarily to nicotine dependence, the record 
must include competent medical evidence suggesting that the 
disability resulted from in-service tobacco use, or that 
nicotine dependence was acquired or worsened during or as a 
result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

Although some of the veteran's service medical records are 
unavailable, including his discharge examination report, the 
service medical records on file do not contain any notation 
involving smoking.  It was noted in March 1990 that the 
veteran had been a smoker for 30 years, which would indicate 
that he started prior to service, although it was noted on VA 
examination in December 1994 that he had smoked for 25 years.  
The veteran testified at his November 1996 RO hearing that he 
had smoked at least a pack a day since he was approximately 
14 years old.  The first diagnosis of COPD was not until May 
1991, which is many years after service discharge.  Moreover, 
none of the medical evidence on file suggests that the 
veteran has COPD or nicotine dependence that is etiologically 
related to service.  

The evidence linking COPD to the veteran's use of tobacco in 
service consists of the veteran's own statements; however, as 
noted above, a lay person is not competent to render a 
diagnosis or to render an opinion concerning the etiology of 
COPD.  Therefore, the veteran's claim must be denied as not 
well grounded.  

Earlier Effective Date

The veteran's earlier effective date claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Additionally, 
the facts relevant to the claim have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of his claim has been satisfied.  

The effective date of disability compensation based on direct 
service connection is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 

The veteran was discharged from service in December 1968, and 
his original claim for service-connected disability benefits 
for plantar warts was received by VA on November 5, 1996, 
much more than one year following his discharge from service.  
Therefore, the effective date for service-connected 
disability benefits is the later of the date of receipt of 
the claim and the date entitlement arose.  Consequently, the 
earliest possible effective date is November 5, 1996, the 
date of receipt of the claim.  Although the veteran contended 
in his November 1996 claim that he, in effect, claimed 
service connection for plantar warts on his request for 
examination in June 1969, the Board notes that he did not 
include plantar warts in his April 1969 compensation 
application and did not indicate on the 1969 VA disability 
evaluation report that he had plantar warts that were related 
to service.  Moreover, his skin, including appendages, were 
described as normal on examination in July 1969.


ORDER

The veteran's application to reopen his claim for service 
connection for bronchitis is denied.

Service connection for COPD due to tobacco use is denied.

An effective date prior to November 5, 1996, for service 
connection and compensable evaluations for bilateral plantar 
warts is denied.


REMAND

A review of the claims file reveals that the most recent VA 
disability evaluation for compensation purposes was in 
December 1994 and that it was indicated in the veteran's 
Notice of Disagreement, received by VA in December 1997, that 
his service-connected bilateral plantar warts have increased 
in severity.  Consequently, a current examination of his 
service-connected bilateral plantar warts is needed.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims for evaluations 
in excess of 10 percent for bilateral 
plantar warts.  Then, with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  When the foregoing development has 
been completed, the RO should arrange for 
an examination of the veteran by a 
physician to determine the current 
severity of the veteran's service-
connected bilateral plantar warts.  The 
claims files, including a copy of this 
REMAND, must be made available to the 
examiner for proper review of the medical 
history.  The examiner is requested to 
characterize the severity of the 
bilateral plantar warts, and should, at a 
minimum, make specific findings with 
reference to the criteria noted in VA's 
Schedule for Rating Disabilities, 38 
C.F.R. § 4.118, Diagnostic Code 7819-7806 
and 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  The examiner is further requested 
to identify any objective evidence of 
pain and any functional impairment due to 
the service-connected bilateral plantar 
warts.  The examiner should also be 
requested to comment on the impact of the 
service-connected disabilities on the 
veteran's ability to work.  All indicated 
studies must be performed and the 
rationale for any opinion expressed 
should also be provided.

3.  Thereafter, the RO should undertake 
any other development deemed appropriate 
and should readjudicate the claims for 
evaluations in excess of 10 percent for 
bilateral plantar warts, to include 
consideration of all applicable 
diagnostic codes and 38 C.F.R. 
§ 3.321(b)(1) and 4.7. 

4.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals





